09/28/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0355



                             No. DA 21-0355

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

COREY JACK ELTON,

           Defendant and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until October 27, 2021, to

prepare, file, and serve the Appellant’s opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                September 28 2021